Citation Nr: 1104572	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-31 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for decreased visual acuity of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 28, 1959 to September 
10, 1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 Regional Office (RO) in Chicago, 
Illinois rating decision, which denied the claim on appeal.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The medical evidence does not reveal any current chronic right 
eye disability, to include decreased visual acuity, proximately 
caused by carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the VA, 
or by an event not reasonably foreseeable. 
 

CONCLUSION OF LAW

The criteria for disability compensation under 38 U.S.C.A. § 1151 
for claimed decreased visual acuity of the right eye claimed to 
have resulted during the course of outpatient care received in a 
Department of Veterans Affairs Medical Center (VAMC) on January 
30, 2003, have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veteran's 
Affairs (VA) has met all statutory and regulatory notice and duty 
to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his or her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the Veteran is expected to provide; and 
(4) request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

A VCAA letter dated in January 2007 satisfied many of the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The 
Veteran was advised that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  The letter 
informed him that additional information or evidence was needed 
to support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.

Since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability ratings or effective dates to be assigned 
are rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this 
case, the Board finds that any prejudice due to such error has 
been overcome in this case by the following: (1) based on the 
communications sent to the Veteran over the course of this 
appeal, the Veteran clearly has actual knowledge of the evidence 
the Veteran is required to submit in this case; and (2) based on 
the Veteran's contentions as well as the communications provided 
to the Veteran by VA, it is reasonable to expect that the Veteran 
understands what was needed to prevail.  See Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt was relevant to the claim.

In the January 2011 written presentation to the Board, the 
Veteran's representative argues that VA failed in its duty to 
assist by not obtaining quality assurance records.  VA's medical 
quality assurance program consists of systemic health care 
reviews carried out by or for VA for the purpose of improving the 
quality of medical care or improving the utilization of health 
care resources in VA medical facilities.  Such data may relate to 
the structure, process or outcome of health care provided by VA.  
See 38 C.F.R. § 17.500(c) (2010).  Under 38 U.S.C.A. § 5705, 
records created as part of the medical quality assurance program 
are confidential and access is limited.  The regulations at 38 
C.F.R. §§ 17.500 - 17.511 explain the provisions for maintaining 
confidentiality and limit access to the quality assurance 
documents.  It appears from the wording of 38 C.F.R. § 17.508(a) 
that the need for quality assurance documents for the performance 
of governmental duties does not by itself suffice to authorize 
access to quality assurance documents, given that further 
authorization, either through one of the specific authorizations 
found in the regulations or by the direction of specific VA 
personnel, is required.  Adjudicative personnel are not listed 
among the persons authorized in 38 C.F.R. § 17.508, nor is there 
any existing directive or manual provision that provides the 
requisite authorization.  To the contrary, VA Adjudication 
Procedures Manual M21-1, Chapter 22, paragraph 3, pertaining to 
the development of the evidence relating to claims under 38 
U.S.C.A. § 1151, expressly states that quality assurance 
investigative reports should not be requested and that copies 
should not be filed in a claimant's claims file.  Citing 38 
U.S.C.A. § 5107, the manual states that these reports are 
confidential and cannot be used as evidence in the adjudication 
of such claims.

The language of 38 C.F.R. § 3.508(a) may not be construed to 
permit the procurement of quality assurance records by VA 
personnel, including adjudication personnel, without further 
authorization.  This is particularly so in view of the fact that 
the regulations also specify that efforts must be made to protect 
the identities of peer reviewers and that notice of penalties for 
unauthorized disclosure must be provided.  It is significant that 
no procedures relating to the use and handling of quality 
assurance records during claims adjudication or as to any 
controls that might be placed on relocation to claims files have 
been established.  The Board does not have the authority to 
invalidate VA regulations or adjudicative manuals.  Procurement 
of quality assurance records would necessarily entail their 
disclosure to the Veteran's representative.  Redisclosure of 
quality assurance records is subject to the disclosure rules set 
forth in regulations §§ 17.500 through 17.511, and no specific 
reference to claims representatives is found therein.  See 38 
C.F.R. § 17.510.  Unauthorized disclosure may lead to monetary 
penalties.  See 38 C.F.R. § 17.511.

Although VA is required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a claim 
for benefits, in the absence of any specific provisions of the 
law or regulations that authorize access to quality assurance 
records for adjudicative use, the Board finds that it is not 
required to obtain such records pursuant to the duty to assist 
under the VCAA.  Indeed, the Board notes that a recent informal 
finding by the Office of the General Counsel, Department of 
Veterans Affairs, states that the Board is not at liberty to 
obtain such records.  Although VA is required to make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, and quality assurance records 
might contain evidence and conclusions relevant to a 
determination under 38 U.S.C.A. § 1151, VA is not permitted to 
disclose quality assurance records to the public except in 
narrowly-defined circumstances pursuant to 38 U.S.C.A. § 5705.  
Because records obtained must be considered in a claim and 
records considered in a claim must be disclosed to claimants 
under VA regulations and Veterans Court case law, the Office of 
General Counsel has determined that Congress intended the 
privilege to apply to prevent VA from obtaining and using these 
records where doing so would inevitably entail disclosure.  See 
also Loving v. Nicholson, 19 Vet. App. 96 (2005).  Moreover, the 
Veteran's representative has not presented any convincing 
argument as to how quality assurance reports would be relevant to 
this case, and speculative development in the hopes that such 
records might possibly exist pertinent to the appeal amount to a 
fishing expedition, which is not contemplated under the duty to 
assist.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The 
Veteran was afforded a VA examination in July 2007, and the 
examiner concluded that the Veteran's right eye visual acuity had 
been 20/40 in January 2003, that he underwent a YAG capsulotomy 
on January 30, 2003, that subsequently his vision was 20/30 in 
October 2003 and 20/40 in June 2004, and that his subsequent 
decrease in right eye visual acuity beginning in May 2005 was due 
to dry macular degeneration and not due to the January 2003 
capsulotomy.  As will be discussed in greater detail below, the 
examiner based this conclusion on the Veteran's reported history, 
his current symptoms, review of the available treatment records, 
and a physical examination.  Based on the foregoing, the Board 
finds the examination report to be thorough, complete, and 
sufficient upon which to base a decision with respect to the 
Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion is 
adequate).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Section 1151 Claim

The Veteran contends that he has decreased right eye visual 
acuity due to a YAG capsulotomy performed on January 30, 2003.  
Specifically, the Veteran asserts that an intern began the 
procedure and burned his right eye with a laser, after which the 
supervising treatment professional took over and finished the 
procedure.   
 
In pertinent part, section 1151 provides for compensation for 
qualifying additional disability in the same manner as if such 
additional disability were service- connected.  A qualifying 
additional disability is one in which the disability was not the 
result of the Veteran's willful misconduct; and, the disability 
was caused by hospital care, medical or surgical treatment, or 
examination furnished the Veteran; and, the proximate cause of 
the disability was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or was the result of an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2010).

Thus, in order to establish entitlement to compensation under 
this law, there must be additional disability, not the result of 
the Veteran's own willful misconduct, which was caused by VA 
treatment, and such additional disability must be either caused 
by VA fault, or not reasonably foreseeable.

In determining whether additional disability exists, the physical 
condition immediately prior to the disease or injury upon which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.361(b) (2009).

It is also necessary to show that additional disability actually 
resulted from such disease, or that an injury or an aggravation 
of an existing disease or injury was suffered as a result of 
hospitalization or medical treatment and is not merely 
coincidental therewith.  The mere fact of aggravation, alone, 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as a result 
of training, hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(1), (2). 
 
The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Where 
there is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the claimant will be given the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b).

VA outpatient treatment records show that the Veteran underwent a 
YAG capsulotomy on January 30, 2003.  The pertinent inquiry, 
then, is whether the Veteran currently has an additional 
disability due to the January 2003 VA treatment.  The Board 
concludes he does not.

Initially, the Board notes that prior to the January 2003 
capsulotomy the Veteran's right eye visual acuity was 20/40.  
Significantly, after the procedure the Veteran's right visual 
acuity improved.  In April 2003 and October 2003 the Veteran's 
right eye visual acuity was 20/30.  In June 2004, it was measured 
as 20/40.  In July 2004, a treatment record indicates corrected 
right eye vision of 20/100, but uncorrected right eye vision of 
20/30.  

The Veteran was afforded a VA examination for his eyes in May 
2005 in relation to a claim for entitlement to service 
connection.  At that time, the Veteran noted gradually worsening 
right eye visual acuity over the previous few months.  The 
examiner noted a 2001 cataract extraction and insertion of an 
artificial intraocular lens and a 2004 [sic] YAG laser procedure.  
On examination, the Veteran had 20/400 visual acuity in the right 
eye.  The examiner noted that the Veteran was legally blind in 
both eyes and stated that the left eye etiology was due to 
diabetic retinopathy and the right eye was some combination of 
diabetic retinopathy and dry macular degeneration.

Based on the foregoing, the Veteran was granted service 
connection for bilateral proliferative retinopathy and assigned a 
rating of 90 percent.  That rating subsequently was increased to 
100 percent.

Based on the Veteran's claim under section 1151, he was afforded 
another VA examination in June 2007.  The Veteran asserted that 
his right eye visual acuity worsened as a result of a January 
2003 laser procedure by an intern that caused scarring of the 
tissue in his right eye.  The examiner noted that prior to the 
January 2003 treatment that the Veteran's right eye visual acuity 
had been measured as 20/50, as well as 20/40 on January 30, 2003.  
The examiner noted that the January 30, 2003 procedure was for a 
haze over the artificial intraocular lens implant that had been 
placed during previous cataract surgery.  The examiner noted that 
there was geographic atrophy of the right eye at that time due to 
macular degeneration.  The examiner noted the resulting YAG 
capsulotomy and the Veteran's resulting improved right eye vision 
in April and October 2003 of 20/30 and relatively stable vision 
thereafter, including 20/40 in June and July 2004.  The examiner 
discussed the May 2005 VA examination finding of right eye visual 
acuity of 20/400 that was attributed to dry macular degeneration.  
The examiner observed that during the April 2003 treatment the 
Veteran had been educated that the previous history of retinal 
surgeries, damage from diabetes, and dry macular degeneration was 
likely limiting his vision.  The examiner noted that these 
changes were not attributed to aberrant changes due to laser 
treatment and, indeed, that there was no evidence of aberrant 
occurrences during the January 2003 capsulotomy.  On examination, 
the Veteran had right eye visual acuity of 20/400.  He had dry 
macular degenerative changes in the right eye, consistent with 
his level of vision in that eye.  With respect to whether the 
January 30, 2003 YAG capsulotomy resulted in decreased right eye 
visual acuity, the examiner noted the Veteran's improved right 
eye visual acuity immediately following the capsulotomy and 
stable visual acuity until July 2004.  The May 2005 VA examiner, 
furthermore, attributed the Veteran's measured right eye visual 
acuity of 20/400 to dry macular degeneration.  On current 
examination, the Veteran's right macula appearance was consistent 
with dry geographic macular degenerative changes, not laser 
damage.  In addition, the examiner noted that the January 2003 
capsulotomy involved the focus of the laser on the lens implant 
and not the Veteran's retina and that the record included no 
mention of aberrant laser spots.  Finally, the examiner noted 
that the Veteran's visual acuity remained stable for over one 
year after the capsulotomy, which would not have been the case if 
the retina had been damaged during the January 2003 treatment.  
As such, the examiner concluded that it was less likely than not 
that the Veteran's level of vision was compromised by the January 
30, 2003 laser procedure.

The Board finds the July 2007 VA examiner's opinion compelling.  
It was based on a thorough review of the Veteran's medical 
history, including an interview with the Veteran and his medical 
records, as well as a physical examination.  A thorough rationale 
was provided that is consistent with the medical evidence of 
record.

In this case, while the medical evidence indicates various eye 
diagnoses, no medical professional has ever diagnosed the Veteran 
with an additional right eye disability, to include decreased 
visual acuity, due to the January 2003 VA treatment.  Indeed, the 
medical evidence of record universally attributes the Veteran's 
current decreased right eye visual acuity to the natural 
progression of dry macular degeneration and, potentially to some 
extent, to diabetic retinopathy.  While the intern conducting the 
January 2003 YAG capsulotomy may not have performed the procedure 
to the standards of the attending treatment provider, there is no 
evidence of record to support the Veteran's assertion that the 
capsulotomy resulted in a scar to the Veteran's retina causing 
decreased right eye visual acuity.  

The Board acknowledges the Veteran's assertions that his current 
decreased right eye visual acuity were caused by mistakes made 
during the January 2003 capsulotomy.  Certainly, the Veteran can 
attest to factual matters of which he has first-hand knowledge, 
such as subjective complaints of decreased visual acuity, and his 
assertions in that regard are entitled to some probative weight.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is 
not, however, necessarily competent to render an opinion as to 
the cause or etiology of any current decreased visual acuity 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).  Thus, the Board ultimately 
places far more probative weight on the opinion of the competent 
health care specialist, who considered the Veteran's lay report, 
but also conducted a thorough physical examination, and reviewed 
the results of diagnostic tests, and concluded that it was less 
likely that the January 2003 laser procedure resulted in any 
decrease to the Veteran's right eye visual acuity.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis of 
a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions).

The Board finds the Veteran's attempt to link any current 
decreased acuity especially problematic given that there was no 
decreased right eye visual acuity for more than one year after 
the January 2003 YAG capsulotomy.  The Board acknowledges the 
Veteran claims that his right eye visual acuity was measured as 
20/90 in October 2003.  However, as discussed above, the 
Veteran's right eye visual acuity during that treatment visit was 
actually 20/30.  As noted above, the Veteran had no objective 
decrease in right eye visual acuity until after July 2004, more 
than one year after the January 2003 capsulotomy. 
 
The Board also finds it significant that the Veteran requested 
another laser procedure on his right eye in July 2004.  The Board 
finds this request for laser treatment difficult to reconcile 
with the Veteran's current claim that he was informed in October 
2003 that his eye had been burned by a laser during treatment. 
The Board finds it suspect that a person who was allegedly 
informed that a prior laser eye treatment had resulted in 
significant injury to the eye and decreased vision under the 
circumstances now described by the Veteran would voluntarily seek 
further laser eye treatment less than a year later. 

The Board further that any observed scarring to the right eye, 
has been medically attributed to the Veteran's diabetic 
retinopathy or dry macular degeneration and not to the January 
2003 capsulotomy.  As discussed above, the Board finds the 
conclusions of the July 2007 VA examiner, which correspond to the 
findings of the May 2005 VA examiner, the most probative evidence 
of record, far outweighing the Veteran's lay assertions of 
causation.

Finally, as noted above, the Veteran has been service connection 
at 90 percent from May 20, 2004, and at 100 percent from December 
26, 2007, for proliferative retinopathy.  Essentially, these 
ratings have been for the Veteran's left eye blindness and his 
decreased right eye visual acuity.  Therefore, a separate award 
of compensation under 38 U.S.C.A. § 1151 for decreased right eye 
visual acuity would potentially violate the rule against 
pyramiding, which provides that the evaluation of the same 
disability under various diagnoses is to be avoided.  38 C.F.R. § 
4.14 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) (distinct disabilities require that the symptomatology of 
one disability not be "duplicative of or overlapping with the 
symptomatology" of the other disability). 
 
The Board is sympathetic to the Veteran's frustration with his 
decreased right eye visual acuity.  The Board finds, however, 
that the preponderance of the probative evidence of record simply 
does not support that the Veteran's decreased right eye visual 
acuity is the result of his January 30, 2003 YAG capsulotomy.  As 
such, the criteria for service connection under 38 U.S.C.A. 
§ 1151 have not been met.  

Accordingly, as the preponderance of the evidence is against the 
claim for service connection benefits pursuant to 38 U.S.C.A. § 
1151, the benefit-of-the-doubt rule is does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for decreased visual acuity of the right eye is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


